DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 09/09/2022. The objections to the Drawings have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-20 remain pending for consideration.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:
Claim 8 will be interpreted as --further comprising: a power supply enclosure supporting a power supply; and a power supply heat spreader connected to the power supply enclosure and the heat spreader to exchange heat between the power supply, the evaporator, and the heater--.      
In claim 14, the phrase “the intake bores are configured to intake ambient air into the housing” will be interpreted as --the intake bores are configured to intake the ambient air into the housing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US20070240442A1) in view of Cho et al. (US20120041577A1, herein after referred to as Cho).
Regarding claim 1, Costanzo teaches a transportable enclosure (portable cooler unit 100 Fig. 1) for actively controlling a temperature (internal temperature in paragraph [0016]) of a temperature-sensitive item (food and the like in paragraph [0004]), the transportable enclosure comprising: a housing (see below annotated Fig. of Costanzo) including a lid (lid 110 Fig. 1); a container (see below annotated Fig. of Costanzo); an evaporator (coolant lines 140, 150, and 160 Fig. 1), a compressor (compressor 190 Fig. 1).

    PNG
    media_image1.png
    558
    621
    media_image1.png
    Greyscale

Costanzo teaches the invention as described above but fails to explicitly teach the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; and a controller configured to operate the compressor to maintain a temperature setpoint.
However, Cho teaches the container (storage container 20 Fig. 1) positionable within the housing (refrigerator body 10 Fig. 1) and configured to receive and retain the temperature sensitive item (Kimchi in paragraph [0040]) therein; the evaporator (evaporator pipe 60 Fig. 1) extending at least partially around the container (Fig. 1); a condenser (condenser 40 Fig. 1) located near a wall (see below annotated Fig. of Cho) of the housing and configured to reject heat from the evaporator (paragraph [0040]) to an ambient environment (ambient air in paragraph [0040]) through an opening in the wall of the housing (it is understood that an opening must be provided in a wall of the housing in order for a heat exchange to take place between the refrigerant and the ambient air as disclosed in paragraph [0040]); the compressor (compressor 30 Fig. 1) to circulate refrigerant (refrigerant in paragraph [0040]) between the evaporator and the condenser (paragraph [0040]); and a controller (controller 400 Fig. 1) configured to operate the compressor (paragraph [0041]) to maintain a temperature setpoint (set temperature range in paragraph [0074]) within the container to allow for a user to set external conditions (paragraph [0041]).

    PNG
    media_image2.png
    726
    754
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of Costanzo to include “the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; and a controller configured to operate the compressor to maintain a temperature setpoint” in view of the teachings of Cho to allow for a user to set external conditions.
Regarding claim 2, the combined teachings teach further comprising: a heater (heater 50 Fig. 1 of Cho) connected to the container to heat the container (paragraph [0041] of Cho).
Regarding claim 3, the combined teachings teach wherein the controller is configured to operate the heater to maintain the temperature setpoint within the container (paragraph [0074] of Cho).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho and in further view of Kim Cheol Hui (KR100373089B1, herein after referred to as Kim).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a heat spreader at least partially surrounding the container.
However, Kim teaches further comprising: a heat spreader (heat transfer plate 11 Fig. 1) at least partially surrounding the container (storage chamber 21 Fig. 1) to quickly and uniformly cool the entire area inside the storage compartment (paragraph [0012]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “further comprising: a heat spreader at least partially surrounding the container” in view of the teachings of Kim to quickly and uniformly cool the entire area inside the storage compartment.
Regarding claim 5, the combined teachings teach further comprising: a heater (heater 17 Fig. 1 of Kim) connected to the heat spreader (Fig. 1 of Kim) and configured to heat the heat spreader.
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach wherein the heat spreader is shaped complementary to the container (Fig. 1 of Kim).
Regarding claim 7, the combined teachings teach wherein the evaporator (evaporator pipe 13a Fig. 1 of Kim) surrounds at least a portion of the heat spreader (paragraph [0010] and Fig. 1 of Kim) and at least a portion of the evaporator is directly connected to the heat spreader (Fig. 1 and paragraph [0010] of Kim).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, in view of Kim, and in further view of Kistner et al. (US5983655, herein after referred to as Kistner).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a filter drier connected to a liquid line downstream of the condenser.
However, Kistner teaches further comprising: a filter drier (filter-drier 22 Fig. 1) connected to a liquid line (see below annotated Fig. of Kistner) downstream of the condenser (condenser 16 Fig. 1) to keep the refrigerant clean and dry (Col. 4 lines 23-24 of Kistner).

    PNG
    media_image3.png
    617
    975
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a filter drier connected to a liquid line downstream of the condenser in view of the teachings of Kistner to keep the refrigerant clean and dry.
The combined teachings teach the invention as described above but fail to explicitly teach the filter drier oriented to be thirty degrees from vertical with respect to the housing.

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the angle of the combined teachings, and thus the claimed thirty degrees angle cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including the same components, i.e. a filter drier, a liquid line and a condenser. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, and in further view of Heinrich et al. (US20140216098A1, herein after referred to as Heinrich).
Regarding claim 10, Costanzo teaches a transportable enclosure (portable cooler unit 100 Fig. 1) for actively controlling a temperature (internal temperature in paragraph [0016]) of a temperature-sensitive item (food and the like in paragraph [0004]), the transportable enclosure comprising: a housing (see below annotated Fig. of Costanzo) including a lid (lid 110 Fig. 1); a container (see below annotated Fig. of Costanzo); an evaporator (coolant lines 140, 150, and 160 Fig. 1), a compressor (compressor 190 Fig. 1).

    PNG
    media_image1.png
    558
    621
    media_image1.png
    Greyscale

Costanzo teaches the invention as described above but fails to explicitly teach the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; a heater connected to the container to heat the container; and a controller configured to operate the compressor and the heater to maintain a temperature setpoint.
However, Cho teaches the container (storage container 20 Fig. 1) positionable within the housing (refrigerator body 10 Fig. 1) and configured to receive and retain the temperature sensitive item (Kimchi in paragraph [0040]) therein; the evaporator (evaporator pipe 60 Fig. 1) extending at least partially around the container (Fig. 1); a condenser (condenser 40 Fig. 1) located near a wall (see below annotated Fig. of Cho) of the housing and configured to reject heat from the evaporator (paragraph [0040]) to an ambient environment (ambient air in paragraph [0040]) through an opening in the wall of the housing (it is understood that an opening must be provided in a wall of the housing in order for a heat exchange to take place between the refrigerant and the ambient air as disclosed in paragraph [0040]); the compressor (compressor 30 Fig. 1) to circulate refrigerant (refrigerant in paragraph [0040]) between the evaporator and the condenser (paragraph [0040]); a heater (heater 50 Fig. 1) connected to the container to heat the container (paragraph [0041]); and a controller (controller 400 Fig. 1) configured to operate the compressor and the heater (paragraph [0041]) to maintain a temperature setpoint (set temperature range in paragraph [0074]) within the container to allow for a user to set external conditions (paragraph [0041]).

    PNG
    media_image2.png
    726
    754
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of Costanzo to include “the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; a heater connected to the container to heat the container; and a controller configured to operate the compressor and the heater to maintain a temperature setpoint” in view of the teachings of Cho to allow for a user to set external conditions.
The combined teachings teach the invention as described above but fail to explicitly teach a condenser fan located within the housing to deliver ambient air to the condenser.
However, Heinrich teaches a condenser fan (condenser fan 306 Fig. 7) located within the housing (housing formed by upper wall 102, side walls 104, and rear wall 105 Fig. 4) to deliver ambient air to the condenser (paragraph [0063]) to provide cooling for the condenser.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “a condenser fan located within the housing to deliver ambient air to the condenser” in view of the teachings of Heinrich to provide cooling for the condenser.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, in view of Heinrich, and in further view of Ayumi et al. (JP2008101869A, herein after referred to as Ayumi).
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a plurality of vacuum insulated panels positioned within the housing and at least partially around the container, the evaporator, and the heater.
However, Ayumi teaches further comprising: a plurality of vacuum insulated panels (vacuum heat insulating material 25 Fig. 2) positioned within the housing (insulating box 10 Fig. 2) and at least partially around the container (storage container 5b Fig. 2), the evaporator (cooler 7 Fig. 2), and the heater (defrost heater 22 Fig. 2) to provide good insulation for the transportable enclosure.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a plurality of vacuum insulated panels positioned within the housing and at least partially around the container, the evaporator, and the heater in view of the teachings of Ayumi to provide good insulation for the transportable enclosure.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, in view of Heinrich, and in further view of C. B. Hellinger (US2926504, herein after referred to as Hellinger).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the housing comprises a plurality of intake bores and a plurality of exhaust bores extending through a wall of the housing.
However, Hellinger teaches wherein the housing (housing 14 Fig. 2) comprises a plurality of intake bores (opening 50 Fig. 2) and a plurality of exhaust bores (louver 54 Fig. 2) extending through a wall (wall 20 Fig. 2) of the housing (Fig. 2) to keep air circulation over the condenser (Col. 2 lines 5-11).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “wherein the housing comprises a plurality of intake bores and a plurality of exhaust bores extending through a wall of the housing” in view of the teachings of Hellinger to keep air circulation over the condenser.
Regarding claim 13, the combined teachings teach wherein the exhaust bores extend through the wall of the housing such that the exhaust bores are configured to discharge exhaust air (circulation of air in Col. 2 lines 1-11 of Hellinger) from the housing in a direction away (a direction away is understood to be that exhaust air is leaving the housing in a direction that keeps it from mixing with the intake air entering the housing, please see below annotated Fig. of Hellinger) from the intake bores.

    PNG
    media_image4.png
    507
    599
    media_image4.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the intake bores extend through the wall of the housing such that the intake bores are configured to intake the ambient air (circulation of air in Col. 2 lines 1-11 of Hellinger) into the housing in a direction away (a direction away is understood to be that intake air is entering the housing in a direction that keeps it from mixing with the exhaust air leaving the housing, please see above annotated Fig. of Hellinger) from the exhaust bores.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, and in further view of Tang et al. (US20200132356A1, herein after referred to as Tang).
Regarding claim 17, Costanzo teaches a transportable enclosure (portable cooler unit 100 Fig. 1) for actively controlling a temperature (internal temperature in paragraph [0016]) of a temperature-sensitive item (food and the like in paragraph [0004]), the transportable enclosure comprising: a housing (see below annotated Fig. of Costanzo) including a lid (lid 110 Fig. 1); a rechargeable power source (rechargeable battery 172 Fig. 2) secured to the housing; a container (see below annotated Fig. of Costanzo); an evaporator (coolant lines 140, 150, and 160 Fig. 1);  a compressor (compressor 190 Fig.1) powered by the power source (paragraph [0006]).

    PNG
    media_image1.png
    558
    621
    media_image1.png
    Greyscale

Costanzo teaches the invention as described above but fails to explicitly teach the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; and a controller configured to operate the compressor to maintain a temperature setpoint within the container.
However, Cho teaches the container (storage 20 Fig. 1) positionable within the housing (refrigerator body 10 Fig. 1) and configured to receive and retain the temperature sensitive item (Kimchi in paragraph [0040]) therein; the evaporator (evaporator pipe 60 Fig. 1) extending at least partially around the container (Fig. 1); a condenser (condenser 40 Fig. 1) located near a wall (see below annotated Fig. of Cho) of the housing and configured to reject heat from the evaporator (paragraph [0040]) to an ambient environment (ambient air in paragraph [0040]) through an opening in the wall of the housing (it is understood that an opening must be provided in a wall of the housing in order for a heat exchange to take place between the refrigerant and the ambient air as disclosed in paragraph [0040]); the compressor (compressor 30 Fig. 1) to circulate refrigerant (refrigerant in paragraph [0040]) between the evaporator and the condenser (paragraph [0040]); and a controller (controller 400 Fig. 1) configured to operate the compressor (paragraph [0041]) to maintain a temperature setpoint (set temperature range in paragraph [0074]) within the container to allow for a user to set external conditions (paragraph [0041]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of Costanzo to include “the container positionable within the housing and configured to receive and retain the temperature sensitive item therein; the evaporator extending at least partially around the container; a condenser located near a wall of the housing and configured to reject heat from the evaporator to an ambient environment through an opening in the wall of the housing; the compressor to circulate refrigerant between the evaporator and the condenser; and a controller configured to operate the compressor to maintain a temperature setpoint within the container” in view of the teachings of Cho to allow for a user to set external conditions.
The combined teachings teach the invention as described above but fail to explicitly teach the controller powered by the power source.
However, Tang teaches the controller (central control unit 50 Fig. 15) powered by the power source (rechargeable battery pack 40 Fig. 15 and paragraph [0040]) for centrally controlling an operation of the cooling mechanism.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “the controller powered by the power source” in view of the teachings of Tang for centrally controlling an operation of the cooling mechanism.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo in view of Cho, in view of Tang, and in further view of Vlahinos et al. (US20190274925A1, herein after referred to as Vlahinos).
Regarding claim 18, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a shock absorber.
However, Vlahinos teaches further comprising: a shock absorber (carrier 204 Fig. 2) to help absorb forces and sudden accelerations (paragraph [0056]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “further comprising: a shock absorber” in view of the teachings of Vlahinos to help absorb forces and sudden accelerations.
The combined teachings teach the invention as described above but fails to explicitly teach the shock absorber positioned between the housing and the container.
However, Applicant has not disclosed that having the shock absorber positioned between the housing and the container does anything more than produce the predictable result of providing protection to the items stored in the container. Since it has been held that making separable parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 V. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the portable enclosure of Vlahinos and meet the claimed limitations in order to provide the predictable results of providing protection to the items stored in the container.
Regarding claim 19, the combined teachings teach wherein at least a portion (the entire carrier 204 Fig. 2 of Vlahinos) of the shock absorber has a geometric shape of a gyroid (paragraph [0048] of Vlahinos).

Allowable Subject Matter
Claims 8, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “further comprising: a power supply enclosure supporting a power supply; and a power supply heat spreader connected to the power supply enclosure and the heat spreader to exchange heat between the power supply, the evaporator, and the heater” of claim 8.
The closet prior art reference, Tang (US20200132356A1), teaches a power supply, a power supply enclosure, and an evaporator; however, the reference fails to disclose, suggest or teach “a power supply heat spreader connected to the power supply enclosure and the heat spreader to exchange heat between the power supply, the evaporator, and the heater”.
Therefore, claim 8 is considered allowable.
Regarding claim 15, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the housing includes a spacer fin extending outward from the wall of the housing, the spacer fin positioned between the intake bores and the exhaust bores” of claim 15.
The closet prior art reference, Hellinger (US2926504), teaches intake and exhaust bores; however, the reference fails to disclose, suggest or teach “a spacer fin extending outward from the wall of the housing, the spacer fin positioned between the intake bores and the exhaust bores”.
Therefore, claim 15 is considered allowable.
Regarding claim 16, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the housing includes a spacer fin extending outward from the wall of the housing, the spacer fin positioned laterally outward of the intake bores and including a plurality of bores extending therethrough to allow exhaust air to pass through the spacer fin” of claim 16.
The closet prior art reference, Hellinger (US2926504), teaches a housing with intake and exhaust bores; however, the reference fails to disclose, suggest or teach “a spacer fin extending outward from the wall of the housing, the spacer fin positioned laterally outward of the intake bores and including a plurality of bores extending therethrough to allow exhaust air to pass through the spacer fin”.
Therefore, claim 16 is considered allowable.
Regarding claim 20, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the shock absorber includes: a first shock absorber having a geometric shape of a first gyroid; and a second shock absorber having a geometric shape of a second gyroid that is different from the first gyroid” of claim 20.
The closet prior art reference, Vlahinos (US20190274925A1), teaches one shock absorber that has a geometric shape of a gyroid; however, the reference fails to disclose, suggest or teach “a first shock absorber having a geometric shape of a first gyroid; and a second shock absorber having a geometric shape of a second gyroid that is different from the first gyroid”.
Therefore, claim 20 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8, 12, 15, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763